DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The recitation “the outlet end of the application assembly” in line 1 of claims 14 and 15 lacks proper antecedent basis.
	The recitation “the outlet end” in line 1 of claims 14 and 15 lacks proper antecedent basis.
	The recitation “the application assembly” in line 1 of claims 14 and 15 lacks proper antecedent basis.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 6-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Garner et al. US 2021/0059107 A1.
The applied reference has a common assignee and common inventors with the instant application, but also has different inventors not common with the instant application.  Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).  This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	With respect to claims 1, 17 and 20, Garner et al. US 2021/0059107 A1 disclose a planting machine (100) and associated method, comprising:
a furrow opener (114) that opens a furrow (162) as the planting machine moves across a field; 
a seed delivery system (120) that delivers seeds to seed positions in the furrow;
a material delivery system (109, 115) that is controlled to apply a material (“material” throughout Garner et al. US 2021/0059107 A1, for example a liquid, par. [0078]-[0079]) to the field; 
an actuation identification system (256) that generates an actuation timing indicator indicative of a timing for actuating the material delivery system (109, 115) to apply the material at material placement positions relative to the seed positions; and
a control signal generator (258) that receives the actuation timing indicator and generates an actuation signal based on the actuation timing indicator to control the material delivery system (109, 115) to apply the material to the field (cp. claim 1).
	As to claims 2 and 20, a motor driven meter/ output element disclosed by Garner et al. US 2021/0059107 A1, because material pump 115 is drive-controlled (par. [0019]) and represents a motor driven liquid meter, also implying a connection shaft as “output element”).
Regarding claims 3 and 20, an application assembly/conduit is disclosed by Garner et al. US 2021/0059107 A1 (111 and 117, par. [0078]-[0079], fig. 2).
With respect to claim 4, this is disclosed by Garner et al. US 2021/0059107 A1 since of course the pump/ liquid meter introduces the material into an inlet of the conduit 111 and 117.
With respect to claim 6, Garner et al. US 2021/0059107 A1 disclose a material tank 107 for the liquid, connected to pump 115 and supply line 111 (par. [0076], fig. 1), implicitly having a material outlet (not physically shown) and hence the pump/meter moves the material to the outlet (by sucking) and into the conduit (by pressing). 
As to claim 7, disclosed by Garner et al. US 2021/0059107 A1 (claim 2).
Regarding claims 8 and 18, disclosed by Garner et al. US 2021/0059107 A1 (claims 3 and 4).
With respect to claims 9 and 18, disclosed by Garner et al. US 2021/0059107 A1 (claim 6).
As to claim 10, the seed sensing event-based control is disclosed by Garner et al. US 2021/0059107 A1 (claims 7 and 8).
Regarding claims 11 and 19, not novel, considering seed travel time delay disclosed by Garner et al. US 2021/0059107 A1 (claims 9 and 10).
With respect to claims 12 and 19, not novel, considering material delay/ responsiveness disclosed by D1 (claims 11 and 12).
As to claim 13, a seed sensor at a seed firmer is disclosed by Garner et al. US 2021/0059107 A1 (fig. 4; 176, 172, par. [0095]-[0096]; or 178,174, par. [0093], [0098]).
Regarding claim 16, the seed sensor is necessarily configured to sense the seed in the furrow.
With respect to claims 14 and 15, see the figures of Garner et al. US 2021/0059107 A1.


Claims 1-4, 6-12 and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wonderlich et al. US 2020/0037519 A1.
The applied reference has a common assignee and a common inventor with the instant application, but also has different inventors not common with the instant application.  Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).  This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	With respect to claims 1, 17 and 20, Wonderlich et al. US 2020/0037519 A1 disclose a planting machine (100) and associated method, comprising: 
a furrow opener (114) that opens a furrow (162) as the planting machine moves across a field; 
a seed delivery system (120) that delivers seeds to seed positions in the furrow; a material delivery system (107, 111, 109, 115) that is controlled (by 113) to apply a material to the field; 
an actuation identification system ("seed/chemical correlation logic" 324 with 
''pulse frequency controller" 327) that generates an actuation timing indicator 
(liquid ''pulse frequency'') indicative of a timing for actuating the material delivery system (here valves 109) to apply the material at material placement positions relative to the seed positions (par. 0051, 0057, 0084-0086; wherein the ''pulse frequency" relates to liquid pulses (0070-0071), not to be mixed up with the 
''pulse width modulated" valve control signals); and 
a control signal generator ("control signal generator logic" 318 and "valve control signal generator" 312) that receives the actuation timing indicator and generates an actuation signal based on the actuation timing indicator to control the material delivery system to apply the material to the field (par. 0077, 0078, 0088).
As to claims 2 and 20, a controlled pump is used in Wonderlich et al. US 2020/0037519 A1 (par. 0020, 0024, 0081, 0088).
Regarding claim 3 and 20, an application assembly/ conduit disclosed by Wonderlich et al. US 2020/0037519 A1 (111, 115), D3 (figures).
With respect to claim 4, of course the pump/ liquid meter introduces the material into an inlet of the conduit in Wonderlich et al. US 2020/0037519 A1.
As to claim 6, Wonderlich et al. US 2020/0037519 A1 disclose a material tank for the liquid, connected to pump and supply line, implicitly having a material outlet and hence the pump/meter moves the material to the outlet (by sucking) and into the conduit (by pressing).
Regarding claim 7, disclosed by Wonderlich et al. US 2020/0037519 A1 by disclosing the option of identifying a seed pattern (451), wherein the actuation identification system (324) comprises a frequency driven processing system (327, fig. 5) configured to generate an a priori seed pattern indicative of a relative placement of seeds in the field (par. 0084: "For example, it may identify that ... a seed is being dropped every 6 inches ... ''), relative to a reference point (" ... beginning at a location identified by the seed signal 123'').
With respect to claims 8 and 18, disclosed by Wonderlich et al. US 2020/0037519 A1 (par. 0084) because there must always be a first seed signal 123 representing a planting start and triggering the actuation timing calculation accordingly; alternatively par. 0086 in Wonderlich et al. US 2020/0037519 A1 discloses the option of application control based on a seed location map, hence implying the recognition of a starting point when entering the mapped area and the calculation of a respective timing.
As to claim 10, a seed sensing event-based control is disclosed by Wonderlich et al. US 2020/0037519 A1 (par. 0085).
Regarding claims 11 and 19, not novel, considering seed travel time delay disclosed by Wonderlich et al. US 2020/0037519 A1 (fig. 2 for the sensor location; rest implied by par. 0085: "detecting seed presence at the seed sensor and determining how long it will take for the seed to reach the ground").
With respect to claims 12 and 19, not novel, considering material delay/ responsiveness disclosed by Wonderlich et al. US 2020/0037519 A1 (for consideration of seed travel time delay see par. 0085, for consideration of position of material delivery system, i.e. length of conduits, and/or responsiveness see par. 0051, 0088).

Claims 1, 10-12, 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilkerson et al. US 2004/0231575 A1.
With respect to claims 1, 17 and 20, Wilkerson et al. US 2004/0231575 A1 disclose a planting machine (100, 104) and corresponding method, comprising: 
a furrow opener (fig. 1) that opens a furrow (204) as the planting machine moves across a field; 
a seed delivery system (200, fig. 2) that delivers seeds (202) to seed positions in the furrow; 
a material delivery system (FD) that is controlled to apply a material (F) to the field; 
an actuation identification system (CONT, M) that generates an actuation timing indicator indicative of a timing (par. 0037-0038) for actuating the material delivery system (FD) to apply the material at material placement positions relative to the seed positions (fig. 2 and par. 0030: " ... dispense a discrete volume of fluid F onto or near each seed 202. ''); and 
a control signal generator (212) that receives the actuation timing indicator (par. 0039: " .. .in response to actuation signals from control system CONT'') and generates an actuation signal based on the actuation timing indicator to control the material delivery system (FD) to apply the material (F) to the field. 
As to claim 10, a seed sensing event-based control is disclosed by Wilkerson et al. US 2004/0231575 A1 (par. 0030-0031).
Regarding claims 11 and 19, not novel, considering seed travel time delay disclosed by Wilkerson et al. US 2004/0231575 A1 (par. 0032, 0035-0038).
With respect to claims 12 and 19, not novel, considering material delay/ responsiveness disclosed by Wilkerson et al. US 2004/0231575 A1 (par. 0038).



Claims 1, 10-12, 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2019/050944 A1.
With respect to claims 1, 17 and 20, WO 2019/050944 A1 discloses a planting machine (300, fig. 1A, 3, 4) and corresponding method, comprising: 
a furrow opener (30, 344) that opens a furrow (36, 398) as the planting machine moves across a field; 
a seed delivery system (22-5, 338) that delivers seeds (40, 342) to seed positions in the furrow; 
a material delivery system (PWM-valves 875, 885, 895, fig. 8A-D) that is controlled to apply a material (fluid, flowable solid, granules or powders, p. 8 I. 19-20) to the field;
an actuation identification system (page 10 lines 22-32: “control system'”) that generates an actuation timing indicator indicative of a timing (page 10 lines
22-32: “synchronizing with the seed pulses”) for actuating the material delivery system to apply the material at material placement positions relative to the seed positions (fig. 2A-D); and
a control signal generator (CMU 820-827, 873, 883, 893, 894) that receives the actuation timing indicator and generates an actuation signal (PWM) based on the actuation timing indicator to control the material delivery system to apply the material to the field.
As to claims 2 and 20, a controlled pump is used in WO 2019/050944 A1 (854, 872, 882, 892).
Regarding claim 3 and 20, an application assembly/conduit (910) is disclosed by WO 2019/050944 A1.
With respect to claim 4, of course the pump/ liquid meter introduces the material into an inlet of the conduit.
Regarding claim 6, WO 2019/050944 A1 discloses a material tank for the liquid, connected to pump and supply line 111, implicitly having a material outlet and hence the pump/meter moves the material to the outlet (by sucking) and into the conduit (by pressing), D4 (tank 850, 871, 881, 891).
As to claim 10, a seed sensing event-based control disclosed by WO 2019/050944 A1 (page 10 lines 22-32: “spray system to spray in response to receiving a signal that is based on sensed seed pulses”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Garner et al. US 2021/0059107 A1, Wonderlich et al. US 2020/0037519 A1 or WO 2019/050944 A1 in view of EP 3 384 748 A1.
Garner et al. US 2021/0059107 A1, Wonderlich et al. US 2020/0037519 A1 or WO 2019/050944 A1 disclose the planting machine and method as set forth supra.
Claim 5 distinguishes over Garner et al. US 2021/0059107 A1, Wonderlich et al. US 2020/0037519 A1 or WO 2019/050944 A1 in requiring the motor to comprise an output shaft and the meter to comprise a flighted wheel driven by the output shaft of the motor.
EP 3 384 748 A1 discloses a drive shaft (6) driving a flighted meter wheel (5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the specific structure set forth supra of EP 3 384 748 A1 in the apparatus and method of Garner et al. US 2021/0059107 A1, Wonderlich et al. US 2020/0037519 A1 or WO 2019/050944 A1 for greater versatility of use of the planting machine and for greater planting accuracy.

Examiner Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application. 
When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The applicant or patent owner must also show how the amendments avoid such references or objections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
EP 3 785 508 A1 disclose an agricultural system.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J NOVOSAD whose telephone number is (571)272-6993.  The examiner can normally be reached Monday-Thursday 8am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached at 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christopher J. Novosad/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        



October 5, 2022